Title: Enclosure: List of Cannon and Ordnance Stores at Ticonderoga, 5 December 1775
From: Knox, Henry
To: 



[c.5 December 1775]

A List of Stores to be convey’d to Camp At Cambridge from Ticonderoga

          
            12 18 pounders—Iron
            
            
          
          
             1 do—brass
            
            
          
          
             2 13 Inch Iron Mortars
            
            
          
          
             1 7 do
            
            
          
          
             1 6½ do
            
            
          
          
             2 do
            
            
          
          
            
              
                
                   2 Howitz.
                  1 8¼ Inch
                  }
                  Iron
                
                
                  
                  1 8
                
                
                  
                  1 10¼ Inch
                
                
                  
                  1 10
                
              
          
          
             1 8 Mortar brass
            
            
          
          
             1 Cohorn do
            
            
          
          
            11 brass field peices 4-pounders
            
            
          
          
             1 do 24 pounder
            
            
          
          
            25 Boxes Lead the quantity in each unknown
          
          
            a Small Quantity flints
          
        
The beds for Mortars the Carriages for the Cannon are to be

made at Camp except six field Carriages for the brass field peices which are now making at Albany.
